Order entered July 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00191-CV

                               BALTASAR D. CRUZ, Appellant

                                                V.

                          JAMES VAN SICKLE, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09275

                                            ORDER
       The Court has before it appellant’s motion to withdraw appellant’s brief. The Court

GRANTS the motion and DIRECTS the Clerk of the Court to remove appellant’s brief from the

file in this case.   Appellant is ORDERED to file his brief within thirty days after the

supplemental court reporter’s record is filed in this case. The Court also has before it appellant’s

motion to file a brief in excess of the word count limit. The motion is DENIED as moot.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE